Title: From George Washington to Brigadier General Benedict Arnold, 14 December 1776
From: Washington, George
To: Arnold, Benedict



Dr Sir
Head Quarters Bucks County State of Pennsylvania 14 Decemr 1776

Having recd Advice from Govr Trumbull of the 6th Inst. that a large Fleet of the Enemy’s Men of War and Transports had appeared off New London, without doubt with an Intent to make a Descent either there or some part of the Coast of New England, and he desiring that some General Officers might be sent to take the Command of the Militia who were assembling. I must desire that you would immediately repair to the States of New England, and in whichsoever of them you find the Enemy landed or likely to land, that you will in Conjunction with Major Genl Spencer, who I have ordered upon the same Service, take such Measures as in your Opinions will be most likely to give Opposition to, and frustrate the Intents of the Enemy.
I shall be glad to hear from you upon your Arrival in New England with a State of Matters as you find them—I have full Confidence in your exerting yourself in this as upon former Occasions, and am Dr Sir with gt esteem & regd yr most obt Servt.
